Case: 20-50171     Document: 00515961738          Page: 1    Date Filed: 08/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                 August 2, 2021
                                   No. 20-50171                  Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Shozo Tanaka,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:19-CR-95-1


   Before Stewart, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          After Shozo Tanaka pled guilty to the production and possession of
   child pornography, he was sentenced to 480 months’ imprisonment to be
   followed by two concurrent supervised release terms. He now appeals his
   sentence on several grounds. For the following reasons, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50171     Document: 00515961738           Page: 2   Date Filed: 08/02/2021




                                    No. 20-50171


               I. Factual & Procedural Background
          Tanaka pled guilty without the benefit of a plea agreement to the
   production and possession of child pornography in violation of 18 U.S.C. §§
   2251(a), (e), & 2252A(a)(5)(B). The investigation into Tanaka’s offenses
   commenced after confirmed reports revealed that he had photographed and
   video recorded himself repeatedly raping a 14-year-old child that he was
   supposed to be babysitting.
          During a consensual interview with investigators, Tanaka admitted
   that he started sexually touching the victim when she was 12 and progressed
   to having sex with her when she was 14. He admitted that he had sex with her
   on five or six occasions, she told him to stop, and he used a PSP gaming
   system to record the assaults. He also admitted that he took video of himself
   forcing the victim to engage in oral sex with him. He further stated that he
   had started surreptitiously viewing other women and girls through their
   windows around five years prior, had watched one girl for three or four years,
   and had secretly videoed young children he babysat using the bathroom. He
   admitted that he had downloaded child pornography from the internet, and
   he showed investigators where he stored the child pornography that he had
   created and downloaded. One of the flash drives seized from Tanaka
   contained videos of him raping the victim and forcing her to engage in oral
   sex. In several of the videos, the victim was heard telling Tanaka “no” and
   “stop.” Based on the quantity of child pornography found on Tanaka’s
   electronic devices, the presentence report (“PSR”) held him accountable for
   over 600 images and videos. Due to the nature of the offenses, the PSR
   separately calculated the guidelines range for the production and possession
   counts.
          With respect to the production offense, the PSR assigned Tanaka a
   base offense level of 32. His base offense level was increased by two levels




                                         2
Case: 20-50171        Document: 00515961738              Page: 3      Date Filed: 08/02/2021




                                         No. 20-50171


   because the victim was in his custody or care at the time of the offense, two
   levels because the offense involved materials depicting a minor aged 12 to 15,
   two levels because the offense involved the commission of a sexual act or
   contact, and four levels because the offense involved material that portrayed
   sadistic or masochistic conduct or other depictions of violence. See U.S.S.G.
   § 2G2.1(b)(1)–(5). The resulting adjusted offense level was 42.
           Because the adjusted offense level for the production offense was
   greater than that of the possession offense after application of the relevant
   offense-specific enhancements, Tanaka was assigned an adjusted offense
   level of 42. His adjusted offense level was increased by five levels under
   U.S.S.G. § 4B1.5 for having engaged in a pattern of activity involving
   prohibited sexual conduct, and he received a three-level reduction for timely
   acceptance of responsibility. Tanaka’s total offense level of 43 and criminal
   history category of I yielded an advisory guidelines range of 480 months.1
   Although Tanaka’s guidelines range for supervised release was five years to
   life, the Guidelines recommended that the maximum possible term be
   imposed based on the § 4B1.5 enhancement. Tanaka did not object to the
   PSR.
           At sentencing, defense counsel noted that Tanaka was cooperative
   from the start, his wife had divorced him, he likely would not see his son
   again, he faced deportation, and a sentence in excess of 20 to 25 years would
   be the equivalent of a life sentence given his age. The victim’s mother then
   described the impact of Tanaka’s actions on the victim and on the family


           1
             Tanaka’s total offense level was capped at 43, which yields a guidelines range of
   life for all criminal history categories. See U.S.S.G. Ch.5, Pt. A (Sentencing Table).
   However, he was subject to maximum imprisonment terms of 30 years for the production
   offense and 10 years for the possession offense, which resulted in the sentences being run
   consecutively to achieve a maximum possible sentence of 480 months. See U.S.S.G. §
   5G1.2(d).




                                               3
Case: 20-50171         Document: 00515961738               Page: 4       Date Filed: 08/02/2021




                                           No. 20-50171


   more generally and read a statement that the victim had prepared. Finally,
   the government noted all that the victim had lost due to Tanaka’s repeated
   assaults and the life-long consequences that she would endure as a result. It
   further observed that in some of the videos the victim could be heard saying
   “no” and “stop” and that Tanaka’s only response was to tell her that it
   would be “okay.” The government argued that Tanaka deserved to be
   sentenced to 480 months because his conduct demonstrated that he was “a
   predator.” When offered final opportunities to speak, defense counsel asked
   for mercy.
           The district court adopted the PSR without objection and sentenced
   Tanaka within the applicable guidelines range to the statutory maximum of
   360 months of imprisonment on the production of child pornography count
   to be followed by a consecutive 120-month term of imprisonment on the
   possession of child pornography count, followed by concurrent life terms of
   supervised release. Tanaka did not object to his sentence. He filed this
   appeal.2




           2
              In Tanaka’s opening brief he argues in part that his guilty plea should be set aside
   because the rearraignment transcript did not establish that he had been properly advised as
   to the statutory penalty ranges for his offenses or the nature of the charges and because the
   magistrate judge failed to confirm the factual basis for his plea. Thereafter, on the
   government’s motion, the district court corrected the record to reflect that, during an
   unrecorded bench conference, Tanaka had been properly advised of the statutory penalties
   and the nature of the charges against him and that the magistrate judge had ascertained that
   there was a factual basis for Tanaka’s guilty plea. Because the corrected record establishes
   that the district court complied with Federal Rule of Criminal Procedure 11, Tanaka
   explicitly withdraws his challenges to his guilty plea in his reply brief on appeal. For these
   reasons, we do not address either party’s arguments pertaining to the validity of Tanaka’s
   guilty plea.




                                                 4
Case: 20-50171      Document: 00515961738           Page: 5    Date Filed: 08/02/2021




                                     No. 20-50171


                                II. Discussion
          On appeal, Tanaka argues that the district court reversibly erred by
   imposing the four-level sentencing enhancement under § 2G2.1(b)(4)(A)
   because the images of the victim were not objectively sadistic, masochistic,
   or violent. He further asserts that the district court imposed a procedurally
   unreasonable sentence by failing to consider the 18 U.S.C. § 3553(a)
   sentencing factors and by failing to state its reasons for imposing the
   maximum aggregate term of imprisonment provided by statute and
   concurrent life terms of supervised release. We disagree.
          A. Sentencing Enhancement
          Under § 2G2.1(b)(4), a defendant is subject to a four-level upward
   adjustment “[i]f the offense involved material that portrays (A) sadistic or
   masochistic conduct or other depictions of violence; or (B) an infant or
   toddler.” Because the victim was over 12 years old at the time Tanaka made
   the photographs and videos of his sexual assaults of the victim, the question
   here is whether any of the photographs or videos that Tanaka produced
   depict conduct that is sadistic or otherwise violent. Id.
          “An image is sadistic if it depicts conduct that an objective observer
   would perceive as causing the victim in the image physical or emotional pain
   contemporaneously with the image’s creation.” United States v. Mecham, 950
   F.3d 257, 267 (5th Cir. 2020) (internal quotation marks and citation omitted).
   The standard focuses on the viewpoint of an objective viewer rather than the
   viewpoint of the defendant or victim because the enhancement applies to
   “material that portrays sadistic conduct or other depictions of violence.”
   United States v. Nesmith, 866 F.3d 677, 679 (5th Cir. 2017) (internal quotation
   marks and citation omitted). The “contemporaneous” requirement
   “ensures that not every child pornography conviction receives the
   enhancement as all victim children are likely to experience emotional pain




                                          5
Case: 20-50171        Document: 00515961738          Page: 6   Date Filed: 08/02/2021




                                      No. 20-50171


   once they learn that pornography depicting them exists.” Mecham, 950 F.3d
   at 267.
             Review here is for plain error because Tanaka failed to object to the
   enhancement in the district court. See Nesmith, 866 F.3d at 679. To establish
   plain error, Tanaka must show a forfeited error that is clear or obvious that
   affected his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
   (2009). If he makes this showing, this court has the discretion to correct the
   error if it seriously affects the fairness, integrity, or public reputation of
   judicial proceedings. Id.
             As this court observed in Mecham, images of a victim being forcibly
   restrained during a sex act may depict sufficiently painful and cruel conduct
   to be deemed sadistic even if the victim is an adult. See 950 F.3d at 268.
   Furthermore, this court has twice upheld application of the enhancement
   where a young child was forced to orally copulate a parent on grounds that
   such conduct would humiliate and degrade the victim. See United States v.
   Cloud, 630 F. App’x 236, 237–39 (5th Cir. 2015) (per curiam); United States
   v. Comeaux, 445 F. App’x 743, 745 (5th Cir. 2011) (per curiam) (observing
   that many depictions of sadistic conduct “do not involve violence or
   [physical] pain, but rather subjugation and humiliation”).
             According to the PSR, video footage in this case depicted Tanaka
   subjecting the victim to various forms of sexual assault, including rape and
   forced oral sex, over her verbal objections. Tanaka’s victim endured his
   filming the assaults and described him manipulating her body and forcing her
   to perform various sex acts so that he could take specific pictures of her from
   numerous angles and document himself assaulting her. Because Tanaka did
   not adduce any evidence that refuted the victim’s allegations, the district
   court could credit them. See United States v. Torres-Magana, 938 F.3d 213,
   217 (5th Cir. 2019).




                                           6
Case: 20-50171         Document: 00515961738               Page: 7       Date Filed: 08/02/2021




                                           No. 20-50171


           An objective observer viewing the foregoing depictions could
   reasonably conclude that Tanaka’s actions caused the victim to
   contemporaneously suffer subjugation, emotional distress, and humiliation.
   See Mecham, 950 F.3d at 267–68. Consequently, the district court’s
   application of the § 2G2.1(b)(4) enhancement was not clearly erroneous. See
   Puckett, 556 U.S. at 135.
           B. Procedural Challenge to Sentence
           Tanaka also argues that his 480-month sentence is procedurally
   unreasonable because the district court failed to consider the § 3553(a)
   sentencing factors and failed to state its reasons for imposing Tanaka’s
   sentence and supervised release terms.3 Notwithstanding Tanaka’s
   argument to the contrary, he did not preserve his procedural challenge by
   requesting a specific sentence. See United States v. Coto-Mendoza,
   986 F.3d 583, 585–86 (5th Cir. 2021);4 United States v. Mondragon-Santiago,
   564 F.3d 357, 361 (5th Cir. 2009). Thus, this court’s review is for plain error,
   which requires Tanaka to establish plain or obvious error that affects his
   substantial rights. See Coto-Mendoza, 986 F.3d at 585.
           District courts are required at the time of sentencing to state in open
   court the reasons for the particular sentence imposed. See 18


           3
             Although Tanaka argues that some of the special conditions of supervised release
   imposed by the district court “were extremely onerous,” he offers no discernible argument
   as to whether their imposition constitutes reversible error. See United States v. Brace, 145
   F.3d 247, 255–56 (5th Cir. 1998) (en banc) (holding that this court does not search the
   record to find the factual basis for a claim); Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir.
   1986) (noting that counseled briefs are not entitled to liberal construction). Therefore, he
   has waived any challenges to the imposition of these conditions. See United States v.
   Scroggins, 599 F.3d 433, 446–47 (5th Cir. 2010).
           4
             Coto-Mendoza held that Holguin-Hernandez v. United States, 140 S. Ct. 762
   (2020), does not override this court’s precedent concerning what is required to preserve a
   claim of procedural sentencing error. See 986 F.3d at 585–86.




                                                 7
Case: 20-50171      Document: 00515961738          Page: 8   Date Filed: 08/02/2021




                                    No. 20-50171


   U.S.C. § 3553(c). “When the judge exercises her discretion to impose a
   sentence within the Guideline range and states for the record that she is doing
   so, little explanation is required.” United States v. Mares, 402 F.3d 511, 519
   (5th Cir. 2005). Here, the district court did not reference the Guidelines or
   provide reasons for the sentence imposed. Tanaka’s sentence, however, was
   within the Guideline range and he has failed to show that a more detailed
   explanation would have resulted in a lower sentence. See Mondragon-
   Santiago, 564 F.3d at 365. Accordingly, the district court’s failure to
   adequately explain Tanaka’s sentence did not affect his substantial rights. Id.
   Thus, we find no reversible plain error.
                               III. Conclusion
          The district court’s judgment is AFFIRMED.




                                         8